EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rohini Garg on 05/12/21.

The application has been amended as follows: 

In claim 27, line 16, “a tag” has been changed to --the information code--.

In claim 31, line 1, “the tag” has been changed to --the information code--.
In claim 31, line 3, “the tag” has been changed to --the information code--.

In claim 35, line 2, “the tag” has been changed to --the information code--.

In claim 40, line 16, “a tag” has been changed to --the information code--.

In claim 44, line 1, “the tag” has been changed to --the information code--.
In claim 44, line 3, “the tag” has been changed to --the information code--.

In claim 48, line 2, “the tag” has been changed to --the information code--.

Allowable Subject Matter
Claims 27-52 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/James R Sheleheda/Primary Examiner, Art Unit 2424